Order, Supreme Court, New York County, entered July 8, 1975, denying defendants’ motion to dismiss the complaint on the ground that the court lacks subject matter jurisdiction because plaintiff’s exclusive remedy was Workmen’s Compensation pursuant to subdivision 6 of section 29 of the Workmen’s Compensation Law, unanimously reversed, on the law, and the complaint dismissed, without costs and without disbursements. At about 1:00 p.m. a car driven by the plaintiff collided with a car owned by one defendant and driven by the other. Both drivers were employees of Grumman Aerospace Corp. at its Syosset plant, and the accident occurred on the parking lot maintained by Grumman for its employees. Although Grumman maintained a cafeteria, at the time of the accident both drivers were leaving to have lunch off the premises. It is clear that injuries sustained on entering or leaving the employer’s premises are compensable as incident to the employment. (Rozelle v Robertson, 29 AD2d 589; Matter of Kwapich v Aluminum Co. of Amer. 282 App Div 972.) Leaving for or returning from lunch falls into the same category. (Kunze v Jones, 6 AD2d 888, affd without opn 8 NY2d 1152; Matter of Singer v Rich Mar. Sales, 25 AD2d 801.) Concur —Markewich, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.